Citation Nr: 0335251	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  02-20 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
condition, to include arthritis of the knees.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January 1984 to October 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, that granted the veteran's 
claims of entitlement to service connection for a fixed 
terminal joint of the left middle finger (which the RO 
characterized as residuals, status-post-operative injury, 
left middle finger, with pain radiating to the left hand), 
evaluating it as 10 percent disabling as of October 1999 (the 
date of this claim) and for migraines, evaluating them as 10 
percent disabling as of February 2001 (the date of this 
claim), and denied the veteran's claims of entitlement to 
service connection for a low back injury, a bilateral leg 
condition, to include arthritis of the knees (which the RO 
characterized as bilateral leg problems), hearing loss, and 
for broken ribs.

In a statement received at the RO in April 2002, the veteran 
notified VA that he only disagreed with the denial of his 
service connection claims for a bilateral leg condition, to 
include arthritis of the knees (which he characterized as 
bilateral leg problems), hearing loss, and for broken ribs.  
In a July 2002 statement of the case (SOC) furnished to the 
veteran and his service representative, the RO concluded that 
no change was warranted in the denial of the veteran's claims 
of entitlement to service connection for a bilateral leg 
condition, to include arthritis of the knees (which the RO 
characterized as bilateral leg problems), hearing loss, and 
for broken ribs.  A review of the record indicates that the 
SOC was returned to the RO as undeliverable by the postal 
service in August and September 2002.  However, the RO re-
mailed the SOC to the veteran in October 2002 after he 
notified VA of his new address.  

The veteran perfected a timely appeal by filing a substantive 
appeal (VA Form 9) at the RO in November 2002.  At that time, 
the veteran limited his appeal to the issues of entitlement 
to service connection for a bilateral leg condition, to 
include arthritis of the knees (which the veteran 
characterized as bilateral leg problems) and hearing loss.  
The veteran also stated on his VA Form 9 that he had been 
diagnosed with arthritis in both of his knees.  Accordingly, 
the Board has characterized the issues on appeal as listed on 
the cover page.


REMAND

At the outset, the Board notes that, during the pendency of 
the appeal, the Veterans Claims Assistance Act of 2000 
(hereinafter, "VCAA" or "Act"), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claims of entitlement to service 
connection for a bilateral leg condition, to include 
arthritis of the knees, and for hearing loss (hereinafter, 
the "currently appealed claims").  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim and provide 
that VA will assist the claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which, part, 
if any VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

With respect to the currently appealed claims, there is 
nothing in the record that satisfies the notification 
requirements of the VCAA, and action by the RO is needed to 
satisfy those requirements.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d. 1339 (Fed. Cir. 
2003) (hereinafter, "DAV").  In this regard, it is noted 
that the RO sent the veteran and his service representative a 
letter in June 2001 that purported to comply with the VCAA.  
However, a detailed review of this letter indicates that it 
only addressed a claim of entitlement to service connection 
for residuals of a status-post-operative injury to the left 
middle finger, with pain radiating to the hand (which the RO 
characterized as residuals, injury, left middle finger, with 
pain in hand) that is not part of the current appeal (as 
noted above).    

The Board also notes that there are additional VA treatment 
records relevant to the veteran's currently appealed claims 
that have not been associated with the claims folder.  In 
this regard, it is noted that, when the veteran filed his 
substantive appeal (VA Form 9) at the RO in November 2002, he 
stated, in pertinent part, that he had been diagnosed with 
arthritis in both knees at the VA Medical Center in Winston-
Salem, North Carolina.  A detailed review of the veteran's 
claims folder does not indicate that any attempt has been 
made to associate these records with the claims folder.  The 
law states that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Consequently, on remand, the RO should attempt 
to obtain the veteran's complete VA treatment records.  See 
38 U.S.C.A. § 5103A (West Supp. 2002).

Finally, the Board also observes that, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit (hereinafter, the 
"Federal Circuit") invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C. § 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in DAV.  It found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that, notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

In view of the above, this matter is REMANDED for the 
following actions:

1.  With respect to the veteran's claims 
of entitlement to service connection for 
a bilateral leg condition, to include 
arthritis of the knees, and for hearing 
loss, the RO should send the veteran a 
letter that complies with the 
notification requirements of the VCAA, as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should contact the veteran 
and/or his service representative and 
request that they identify all VA and 
non-VA health care providers that have 
treated him for a bilateral leg 
condition, to include arthritis of the 
knees, and for hearing loss since his 
separation from service in October 1993.  
Specifically, the RO should obtain the 
veteran's complete treatment records from 
the VA Medical Center in Winston-Salem, 
North Carolina, for the period from 
October 1993 to the present.  If no such 
records can be located, the RO should 
obtain specific confirmation of this fact 
and document it in the veteran's claims 
folder.

3.  After the completion of the 
foregoing, and after undertaking any 
further development deemed warranted by 
the record (and keeping in mind the 
dictates of the VCAA), the RO should 
again review the veteran's claims of 
entitlement to service connection for a 
bilateral leg condition, to include 
arthritis of the knees, and for hearing 
loss in light of all pertinent legal 
authority and the evidence of record.  If 
any determination remains adverse to the 
veteran, he and his service 
representative should be furnished a 
supplemental statement of the case and be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


